Case: 4:11-cv-00077-RWS Doc. #: 1036 Filed: 02/05/19 Page: 1 of 5 PageID #: 57557



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                 Plaintiff,                          )
                                                     )
  SIERRA CLUB,                                       )
                                                     )      Civil Action No. 4:11-cv-00077-RWS
                 Plaintiff-Intervenor,               )
                                                     )      Judge Rodney W. Sippel
         v.                                          )
                                                     )
  AMEREN MISSOURI,                                   )
                                                     )
                 Defendant.                          )

                JOINT PROPOSED PRETRIAL ORDER – REMEDY PHASE

        Plaintiff United States of America, Plaintiff-Intervenor Sierra Club (collectively,

 “Plaintiffs”), and Defendant Ameren Missouri (collectively with Plaintiffs, the “Parties”), hereby

 respectfully submit the following joint proposed schedule for pretrial filings in the remedy phase

 of this case. Based on discussion during the December 20, 2018 hearing, the Parties understood

 the Court would consider such a joint proposal. The Parties will be prepared to discuss their

 joint proposal with the Court after the February 12, 2019 oral argument should the Court wish to

 hear from the Parties.

        The below proposal substantially mirrors the timing and content of the Court’s pre-trial

 order for the liability trial (ECF No. 728) and notes which filings will be joint filings by Plaintiff

 the United States and Plaintiff-Intervenor Sierra Club to avoid unnecessary and burdensome

 duplication in pre-trial submissions.
Case: 4:11-cv-00077-RWS Doc. #: 1036 Filed: 02/05/19 Page: 2 of 5 PageID #: 57558



 1.     Due by March 8, 2019:

        •   Each party’s list of witnesses who will be called to testify and those who may be
            called to testify;
        •   Plaintiffs’ and Defendant’s lists of potential trial exhibits, identifying those that will
            be introduced into evidence and those that may be introduced into evidence;
                              o The Parties shall also submit copies of all potential trial exhibits,
                                and copies of all affidavits or declarations pursuant to Fed. R.
                                Evid. 902(11) or 902(12), to opposing counsel for examination;
        •   Plaintiffs’ and Defendant’s designations of deposition testimony;
        •   Plaintiffs’ and Defendant’s designations of admissions and interrogatory responses.

         All above submissions shall be filed with the Court via the CM/ECF filing system, except
 for the copies of potential trial exhibits, which the parties shall exchange but which shall not be
 filed with the Court.

 2.     Due by March 27, 2019:

        •   Joint Stipulation of Uncontested Facts
        •   Plaintiffs and Defendant shall file their objections to the opposing party’s/parties’
            witness list(s);
        •   Plaintiffs and Defendant shall file their objections to the opposing party’s/parties’
            exhibit list;
        •   Plaintiffs and Defendant shall file objections to and counter-designations of the
            opposing party’s/parties’ designated deposition testimony;
        •   Plaintiffs and Defendant shall file objections to and counter-designations of the
            opposing party’s/parties’ designated admissions and interrogatory responses;
        •   Any motions in limine;
        •   Plaintiffs’ and Defendant’s pre-trial briefs.

 3.     Due by April 2, 2019:

        •   Plaintiffs’ and Defendant’s briefs in opposition to any motion in limine.

 4.     April 4, 2019:

        •   Final Pre-Trial Conference and hearing on any motions in limine.




                                                   2
Case: 4:11-cv-00077-RWS Doc. #: 1036 Filed: 02/05/19 Page: 3 of 5 PageID #: 57559



 5.       April 7, 2019 at 9:00 a.m.:

          •   Exchange of demonstratives for Trial Day 1.
          •   During trial, the parties shall exchange demonstratives by 7:00 pm on the day before
              such demonstratives will be presented at trial.

 6.       April 8, 2019:

          •   Trial


 Dated: February 5, 2019                              Respectfully submitted,

      /s/ Matthew B. Mock                              BRUCE GELBER
                                                       Deputy Assistant Attorney General
  Matthew B. Mock (admitted pro hac vice)              Environment and Natural Resources
  SCHIFF HARDIN LLP                                    Division
  One Market, Spear Street Tower Suite 3100            United States Department of Justice
  San Francisco, California 94105
  Tel: (415) 901-8700                                   /s/ James W. Beers, Jr.
  Fax: (415) 901-8701
  mmock@schiffhardin.com                               James W. Beers, Jr.
                                                       Anna Cross
  Renee Cipriano                                       Jason A. Dunn
  David C. Scott                                       Elias L. Quinn
  Joshua R. More                                       Environmental Enforcement Section
  Mir Y. Ali                                           Environment and Natural Resources
  Molly L. Wiltshire                                   Division
  Daniel J. Schufreider                                U.S. DEPARTMENT OF JUSTICE
  (All admitted pro hac vice)                          P.O. Box 7611
  SCHIFF HARDIN LLP                                    Washington, DC 20044-7611
  233 South Wacker Drive, Suite 7100                   Telephone: (202) 202-0455
  Chicago, Illinois 60606                              Facsimile: (202) 616-6584
  Tel: (312) 258-5500                                  E-mail: james.beers@usdoj.gov
  Fax: (312) 258-5600                                  anna.cross@usdoj.gov
                                                       jason.dunn@usdoj.gov
  Ronald S. Safer (pro hac vice)                       elias.quinn@usdoj.gov
  RILEY SAFER HOLMES & CANCILA LLP
  70 W. Madison, Suite 2900                            ANDREW J. LAY #39937MO
  Chicago, Illinois 60602                              Assistant United States Attorney
  Tel: (312) 471-8700                                  United States Attorney’s Office
  Fax: (312) 471-8701                                  Eastern District of Missouri
                                                       Thomas Eagleton U.S. Courthouse
                                                       111 South 10th Street, 20th Floor
                                                       St. Louis, Missouri 63102
  John F. Cowling                                      Telephone: (314) 539-2200
                                                  3
Case: 4:11-cv-00077-RWS Doc. #: 1036 Filed: 02/05/19 Page: 4 of 5 PageID #: 57560



  ARMSTRONG TEASDALE LLP                      Facsimile: (314) 539-2309
  7700 Forsyth Boulevard, Suite 1800          E-mail: Andrew.Lay@usdoj.gov
  St. Louis, Missouri 63105
  Tel: (314) 621-5070                         Counsel for Plaintiff United States of
  Fax: (314) 621-5065                         America

  Counsel for Defendant Ameren Missouri
                                              /s/ Benjamin Blustein
                                              Benjamin Blustein (pro hac vice)
                                              David Baltmanis (pro hac vice)
                                              MINER, BARNHILL & GALLAND, P.C.
                                              325 N. LaSalle, Suite 350
                                              Chicago, IL 60654
                                              Tel: (312) 751-1170
                                              Fax: (312) 751-0438
                                              bblustein@lawmbg.com
                                              dbaltmanis@lawmbg.com

                                              Sunil Bector (pro hac vice)
                                              SIERRA CLUB
                                              2101 Webster, Suite 1300
                                              Oakland CA 94612
                                              Tel: (415) 977-5759
                                              Fax: (510) 208-3140
                                              sunil.bector@sierraclub.org

                                              Counsel for Intervenor-Plaintiff Sierra
                                              Club




                                          4
Case: 4:11-cv-00077-RWS Doc. #: 1036 Filed: 02/05/19 Page: 5 of 5 PageID #: 57561



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2019, I caused the foregoing document to be

 electronically filed with the Clerk of Court using the CM/ECF system, which will cause an

 electronic copy to be served on all counsel of record.



                                              /s/ Matthew B. Mock




                                                  5
